DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 34-50, in the reply filed on 2/11/21 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a))

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 17-18 of U.S. Patent No. 10,077,356. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘356 encompass the instant claims.

Regarding claims 34, 38-39, claim 1 of ‘356 claims a bio-adhesive composition comprising a heavy liquid fraction and a bio-residue, wherein the composition has a viscosity of about 0.5 cP at 135° C., wherein said heavy liquid fraction and bio-residue are isolated from bio-oil produced from animal waste and wherein said bio-adhesive composition does not contain a light liquid fraction from said bio-oil.
Alternatively, claim 5 of ‘356 claims a bio-adhesive composition comprising a heavy liquid fraction having a viscosity of between about 0.1 cP and about 0.5 cP at 135° C., wherein said heavy liquid fraction is isolated from bio-oil produced from animal waste and said bio-adhesive composition does not contain a light liquid fraction from said bio-oil wherein the animal waste comprises beef manure, dairy manure, swine manure, sheep manure, poultry manure or combinations thereof.
Alternatively, claim 17 of ‘356 claims a bio-adhesive composition comprising a bio-residue having a viscosity of at least about 0.4 cP at 135° C., wherein said bio-residue is isolated from bio-oil produced from animal waste, and wherein said bio-adhesive composition does not contain a light liquid fraction from said bio-oil wherein the animal waste comprises beef manure, dairy manure, swine manure, sheep manure, poultry manure or combinations thereof.

Regarding claim 35, claim 3 of ‘356 claims wherein the animal waste comprises beef manure, dairy manure, swine manure, sheep manure, poultry manure or combinations thereof.



Regarding claim 37, claim 18 of ‘356 claims the composition is free of compounds that have a boiling point at 3 mm Hg of less than 60° C.


Allowable Subject Matter
Claims 40-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although ‘356 claims a bio-adhesive composition, ‘356 does not claim the composition comprising asphalt, rubber, nanoclay or asphalt binder as claimed in claims 40-49. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20090275674 (cited on the 2/11/21 IDS) teaches a radiation curable biobased coating, such as a UV/EB curable biobased coating, for flooring applications includes a biobased component comprising renewable and/or biobased materials. The biobased component is selected from the group consisting of a biobased resin, a biobased polyol acrylate, or a biobased polyol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/18/2020